Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered May 7, 1982, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Dufficy, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence and his statements to law enforcement authorities.
Ordered that the judgment is affirmed.
A citizen approached the police in a subway station and informed them that the defendant, whom she pointed out, had a gun. Before ascertaining the informant’s name and the basis for her information, the police followed the defendant onto the street where, upon sighting the officers, he fled. The officers, who had identified themselves as police, followed the defendant onto a bus where they approached him with their guns drawn. When he reached into his pocket, the officers grabbed him and recovered a gun.
Under the circumstances of this case, the police had a reasonable basis for believing defendant to be armed, and they were justified in approaching him with their guns drawn and in physically seizing him when he reached into his pocket (see, People v Chestnut, 51 NY2d 14, cert denied 449 US 1018; People v Finlayson, 76 AD2d 670, lv denied 51 NY2d 1011, cert denied 450 US 931). Mollen, P. J., Thompson, Brown and Niehoff, JJ., concur.